Citation Nr: 1120636	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, currently rated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at an April 2008 hearing held by the undersigned Veterans Law Judge (VLJ) sitting at the RO, a transcript of which is associated with the claims file.

The issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's tinea versicolor affects no more than 35 percent of the entire body, or 4 percent of the exposed areas, and use of systemic therapy such as corticosteroids or other immunosuppressive drugs is not shown.


CONCLUSION OF LAW

The criteria for an increased rating for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A March 2003 letter satisfied the duty to notify provisions; additional letters were sent in February 2008 and April 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in a June 2006 letter, as well as in the February 2008 and April 2009 letters noted above.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2009 Board remand instructed the RO to obtain treatment records from the Dallas VA Medical Center (MC) dated from February 2005 to the present.  These records were requested, but the VAMC notified the RO that aside from the February 2005 and October 2009 VA examination reports, which are already of record, no treatment records had been generated since 1998.  A formal finding as to this unavailability was made in September 2010; the Veteran was notified of the unavailability the same month.  

Otherwise, the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in February 2005 and October 2009; the Veteran has not argued, and the record does not reflect, that either examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the VLJ noted the basis of the prior determination, the element of the claim that was lacking to substantiate the claim for benefits, and that the Veteran's testimony would focus on the issue of entitlement to an increased rating for tinea versicolor.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran's tinea versicolor had worsened since his prior evaluation. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any treatment of the Veteran's skin condition.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  Conversely, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the Veteran's current level of disability with respect to the tinea versicolor, the main element of the issue on appeal.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's tinea versicolor is rated as 30 percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Diagnostic Code 7806 assigns a 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  The maximum 60 percent rating is assigned when more than 40 percent of the entire body or exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  Id.

The February 2005 VA skin disease examination report noted that the Veteran's tinea versicolor affected no more than 1 percent of the exposed area of the body, and the total involvement of the body was approximately 35 percent.  The October 2009 VA skin disease examination report indicated that the Veteran's tinea versicolor affected no more than 4 percent of the exposed area of the body, and the total involvement of the body was approximately 21 percent.  Because the evidence does not show that the tinea versicolor affects greater than 40 percent of the entire body or exposed areas, greater than a 30 percent rating based on the area of the entire body or of exposed areas affected is not warranted. 

The February 2005 VA examination report indicates that the Veteran reported not being on medication at that time.  The October 2009 VA examination report states that the Veteran had not taken immunosuppressant drugs or corticosteroid drugs, and had not undergone other systemic treatment, to include intensive light therapy or electronic beam therapy.  Because the evidence does not show support use of constant or near-constant systemic therapy, greater than a 30 percent rating based on use of systemic therapy is not warranted.  

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of service-connected skin disabilities, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  He has not required hospitalization for the skin disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for tinea versicolor is denied.


REMAND

The April 2009 Board decision noted that the Veteran had not perfected an appeal as to the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral foot disability.  However, because the RO had certified that issue to the Board, it was remanded for the RO to determine, in the first instance, whether the appeal had been closed when the Veteran did not timely file a substantive appeal form, or whether it remained open.  

The September 2010 supplemental statement of the case listed this issue, and stated that the issue was 'being returned back to [the RO] per the BVA recent instructions on this issue under the provisions of 38 C.F.R. § 3.156."  Review of the claims file, however, does not show that the RO has yet determined whether the Veteran filed a timely substantive appeal, even though the issue was recertified to the Board in October 2010.  RO compliance with a remand is not discretionary; if the RO fails to comply with the terms thereof, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral foot disability is REMANDED for the following actions:

1.  Review documents filed by the Veteran since the November 2004 statement of the case or March 2005 supplemental statement of the case to determine if any document constitutes a timely Substantive Appeal as to the issue of whether new and material evidence has bene submitted to reopen a claim for entitlement to service connection for a bilateral foot disability.  If it is determined that a timely Substantive Appeal was not filed with any of these issues, reissue the Veteran a statement of the case to his last known address, and if he does not respond by filing a Substantive Appeal within 60 days the RO should close the appeal and document the action in the claims file.

2.  If the Veteran does perfect an appeal as to the issue of whether new and material evidence has bene submitted to reopen a claim for entitlement to service connection for a bilateral foot disability, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


